DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This final office action is responsive to Applicants' amendment filed on 10/13/2022.  Claims 1-21 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   


Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
Applicant argues: 
The Office Action alleges that Shi teaches a type-III differential to single-ended compensator in Figure 3 and a type-II compensator in Figure 6, but acknowledges that Shi does not mention a type-III differential to single-ended compensator which is re-configurable as a type-II compensator via a control switch. Office Action, page 3. Still, the Office Action alleges that it would be obvious to one of ordinary skill to modify the circuits of Figures 3 and 6 to provide a type-III differential to single-ended compensator which is re-configurable as a type-II compensator via a control switch. This is respectfully traversed. 
Of note, while Shi, which relates to a controllable driver for LED lighting, describes different embodiments that use a Type-II or a Type-III compensator, nowhere does Shi teach or suggest that two types of compensators could be combined into one circuit that is switchable between a Type-II compensator and a Type-III compensator, or any rationale for doing so. Furthermore, Shi provides no teachings as to how the circuits could be modified to provide a differential to single-ended compensator which is switchable between a Type-II and a Type-III compensator. 
 In an effort to advance prosecution, claim 1 is amended herein to provide more detail of the circuitry structure and arrangement of the control switch. For example, claim 1 now recites: 
a differential to single-ended stage having a first input, a second input, and an output; 
a differential to single-ended compensator coupled to receive the output of the differential to single-ended stage; and 
a control switch coupled between the first input and the output of the differential to single-ended stage, wherein the differential to single-ended compensator is switchable between a type-III compensator and a type-II compensator via the control switch. 
It is respectfully submitted that Shi does not teach or suggest at least these features of claim 1, and claim 1 is therefore allowable. 
Claims 2-6 depend from claim 1 and are therefore allowable for at least similar reasons. Additionally, the dependent claims recite features that provide further patentable distinctions over Shi. 
For example, claim 3 recites that "the control switch is turned off during testing of the apparatus." Shi does not provide any teachings related to testing of the circuitry, much less that the control switch is turned off during testing. Accordingly, it is respectfully submitted that claim 3 is also allowable for at least these reasons. 
Examiner respectfully disagrees: While it is true that Shi does not explicitly mention that the compensator circuit changes from type-II to type III and vice a versa.  It would be unreasonable to conclude that the reference would not have the capability to convert from any type of compensator that is required at any given moment, since the reference already discloses that the compensator circuit can change types by controlling a switch.   Knowing this it well within the scope of one of ordinary skill in the art to conclude that in Shi the compensator circuit changes from a type II to a type III and is able to change from a type III to a type II.  Applicant’s arguments related to claim 3 have been clarified in office action below.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. fig 3 in view of fig 6 (20200236761, for the sake of examination, examiner is relying on publication date from PCT document) 
Regarding claim 1. Shi teaches an apparatus [fig 2-6] comprising: a differential to single-ended stage having a first input [circuit of figure 2-3], 
a second input [Sr], and an output [Sc]; differential to single-ended compensator coupled to receive the output of the differential to single-ended stage [output of 24 is fed back to 22], and a control switch [switch of 26] coupled between the first input and the output of the differential to single-ended stage [switch of 26 is between Ss and Sc terminals].
While Shi teaches an apparatus [fig 2-6] comprising: a differential to ended stage [see feedback loop], Shi does not explicitly mention wherein the differential to single-ended compensator is switchable between a type-Ill compensator and a type-lI [fig 6 in view of fig 3].
Shi shows teaches the differential amplifier “may be arranged to form one of a type-II compensation arrangement or a type-III compensation arrangement.”, see [¶33].  Since the method of figure 3 in combination with figure 6 of converting from one type of compensator to another involves controlling a switch to manipulate the capacitor series/parallel configuration, then one warning skill in the art can reasonably converter from either type in either order by manipulating the switch arranging different capacitor series/parallel configuration.  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention parallel series/capacitor configuration using switches, as shown in Shi, in order to drive circuit towards design requirement needed per the power converter.

Regarding claim 2. Shi as modified teaches the apparatus of claim 1, wherein the control switch is turned off to switch the differential to single-ended compensator as-from the type- III compensator to the type-I compensator [rejected per rational use in claim 1].  

Regarding claim 3. Shi as modified teaches the apparatus of claim 1, wherein the control switch is turned off during testing of the apparatus [this is implicit in paragraph 218 because the installer is conducting testing while device is powered off and if the device is powered off the switch is turned off].  

Regarding claim 4. Shi as modified teaches the apparatus of claim 1, further comprising a resistor and a capacitor coupled in series with the switch between the first input and the output of the differential to single-ended stage [resistors and capacitors in 26], wherein the control switch is turned off to remove a zero and a pole from a transfer function [implicit because turning off switch of 26 cost the current in that terminal paragraph 151 Shi].  

Regarding claim 5. Shi as modified teaches the apparatus of claim 4, wherein the first input receives a voltage sensed at a load or an output of a voltage regulator [LED].

Regarding claim 6. Shi as modified teaches the apparatus of claim 4, wherein the differential to single-ended stage includes: an amplifier [21] having a first input and a second input; a first resistor [57] coupled to the first input and the input signal path; and a second resistor [56] coupled [coupled is interpreted as connected through intervening elements] to the second input and a ground input path.  

Regarding claim 9. Shi as modified teaches the apparatus of claim 1 comprises a pulse width modulator [i.e. PWM claim 11], wherein an output of the differential to single-ended compensator is coupled to the pulse width modulator.  


Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. fig 3 in view of fig 6 and further in view of Yoshinaga (20140375227)
Regarding claim 10. Shi as modified teaches the apparatus of claim 9.
However, Shi does not explicitly mention a bridge driver coupled to an output of the pulse width modulator.  
Yoshinaga teaches a bridge driver coupled to an output of the pulse width modulator [bridge of Yoshinaga coupled to PWM modulator].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to bring Yoshinaga’s power converter into Shi’s power converter in order to have a more descriptive circuit


Claims 7 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. fig 3 in view of fig 6 and further in view of Qiao (CN104638885) 
Regarding claim 7. Shi as modified teaches the apparatus of claim 6, wherein the amplifier is a first amplifier [i.e. 21].
However, Shi as modified does not explicitly mention, wherein the differential to single-ended compensator includes: a second amplifier having a first input and a second input, wherein the first input of the second amplifier is coupled to an output of the first amplifier via a third resistor, wherein the first input of the second amplifier is coupled to the control switch; and a reference coupled to the second input of the second amplifier.  
Qiao teaches wherein the differential to single-ended compensator includes comprises: a second amplifier [301] having a first input and a second input, wherein the first input of the second amplifier is coupled [coupled is interpreted as connected through intervening elements] to an output [i.e. output of EA] of the first amplifier via a third resistor [302], wherein the first input of the second amplifier is coupled to the control switch [i.e. PWM]; and a reference coupled to the second input of the second amplifier [reference of 103 coupled to 301].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi power converter to a similar configuration as Qiao power converter in order a sampling resistor, it will bring additional power loss, is a lossy sampling method, using output filter inductor is sampled without increasing additional power loss, is a non-destructive sampling method [¶6].

Regarding claim 21. Shi as modified teaches the apparatus of claim 1.
However, Shi does not explicitly mention wherein the differential to single-ended compensator includes: an amplifier having: a first input coupled to the output of the differential to single-ended stage and the control switch; a second input to receive a reference voltage; a first capacitor coupled between an output of the amplifier and the first input of the amplifier; and a second capacitor and a resistor coupled in series between the output of the amplifier and the first input of the amplifier.
Qiao teaches wherein the differential to single-ended compensator includes: an amplifier [301] having: a first input [noninverting input] coupled to the output of the differential to single-ended stage and the control switch [switch is being relied from Shi]; a second input [inverting input] to receive a reference voltage; a first capacitor [303] coupled between an output of the amplifier and the first input of the amplifier; and a second capacitor and a resistor [306 and 307] coupled in series between the output of the amplifier and the first input of the amplifier.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi power converter to a similar configuration as Qiao power converter in order a sampling resistor, it will bring additional power loss, is a lossy sampling method, using output filter inductor is sampled without increasing additional power loss, is a non-destructive sampling method [¶6].


Claims 11, 13-16 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Gopalraju et al. (20160087595 and hereinafter as Gopa) in view of Shi et al. fig 3 in view of Shi et al. fig 6
Regarding claim 11. Gopa teaches an apparatus [fig 7] comprising: a processor core [134]; and a voltage regulator [50] coupled to the processor core. 
While Gopa teaches a voltage regulator and a type III amplifier [¶14], Gopa does not explicitly mention a control switch; and a type-III differential to single-ended compensator which is re- configurable as a type-II compensator via the control switch.  
However, Gopa does not explicitly mention a circuit comprising: a differential to single-ended stage having a first input, a second input, and an output, differential to single-ended compensator coupled to receive the output of the differential to single-ended stage; and a control switch coupled between the first input and the output of the differential to single-ended stage, wherein the differential to single-ended compensator is configured as a type-Ill compensator when the control switch is closed and is configured as a type-Il compensator when the control switch is open.
Shi teaches a differential to single-ended stage [circuit of figure 226] having a first input, a second input, and an output [Ss, Sr, Sc respectively], differential to single-ended compensator coupled to receive the output of the differential to single-ended stage [output of 24 is fed back into 22]; and a control switch [i.e. switch in 26] coupled between the first input and the output of the differential to single-ended stage. 
While Gopa teaches a voltage regulator and a type III amplifier [¶14], Gopa does not explicitly mention a control switch; and a type-III differential to single-ended compensator which is re- configurable as a type-II compensator via the control switch.  
While Shi teaches an apparatus [fig 2-6] comprising: a differential to ended stage [see feedback loop], Shi does not explicitly mention wherein the differential to single-ended compensator is switchable between a type-Ill compensator and a type-lI [fig 6 in view of fig 3].
Shi shows teaches the differential amplifier “may be arranged to form one of a type-II compensation arrangement or a type-III compensation arrangement.”, see [¶33].  Since the method of figure 3 in combination with figure 6 of converting from one type of compensator to another involves controlling a switch to manipulate the capacitor series/parallel configuration, then one warning skill in the art can reasonably converter from either type in either order by manipulating the switch arranging different capacitor series/parallel configuration.  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention parallel series/capacitor configuration using switches, as shown in Shi, in order to drive circuit towards design requirement needed per the power converter.

Regarding claim 13. Gopa as modified teaches the apparatus of claim 11, wherein the control switch is open during testing of the apparatus. [this is implicit in paragraph 218 because the installer is conducting testing while device is powered off and if the device is powered off the switch is turned off in Shi].  

Regarding claim 14. Gopa as modified teaches the apparatus of claim 11, further comprising a resistor and a capacitor coupled in series with the switch between the first input and the output of the differential to single-ended stage [resistors and capacitors in 26], wherein the control switch is turned off to remove a zero and a pole from a transfer function [implicit because turning off switch of 26 cost the current in that terminal in Shi].  

Regarding claim 15. Gopa as modified teaches the apparatus of claim 14, wherein the first input receives [Ss of Shi] which is a voltage sensed at a load [i.e. LED] or an output of a voltage regulator.  

Regarding claim 16. Gopa teaches a system comprising: a memory [140]; a processor [132, processor is interpreted as computing circuitry] coupled to the memory; and a wireless interface [implicit, 130 goes in 150, i.e. phone, ¶73] communicatively coupled to the processor, wherein the processor includes: a load [134]; and a voltage regulator [50] coupled to the load.
While Gopa teaches a voltage regulator and a type III amplifier [¶14], Gopa does not explicitly mention a control switch; and a type-III differential to single-ended compensator which is re-configurable as a type-II compensator via the control switch.  
Shi teaches a differential to single-ended stage [differential stage of circuit shown in figure 6] having a first input, a second input, and an output [Ss, Sr, Sc respectively]; 
a type-III differential to single-ended compensator coupled to receive the output of the differential to single-ended stage [see paragraph 146 and output of 24 is fed back into 22]; and a control switch [switch of 26] coupled between the first input and the output of the differential to single-ended stage .
Shi shows teaches the differential amplifier “may be arranged to form one of a type-II compensation arrangement or a type-III compensation arrangement.”, see [¶33].  Since the method of figure 3 in combination with figure 6 of converting from one type of compensator to another involves controlling a switch [i.e. switch of 27 shown in figure 6] to manipulate the capacitor series/parallel configuration when OFF, then one warning skill in the art can reasonably converter from either type in either order by manipulating the switch arranging different capacitor series/parallel configuration.  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention parallel series/capacitor configuration using switches, as shown in Shi, in order to drive circuit towards design requirement needed per the power converter.
 
 Regarding claim 18. Gopa as modified teaches the system of claim 16, wherein the control switch is turned off during testing of the processor [this is implicit in paragraph 218 because the installer is conducting testing while device is powered off and if the device is powered off the switch is turned off].  
  
Regarding claim 19. Gopa as modified teaches the system of claim 16, wherein the control switch disconnects a resistor and a capacitor from an input signal path to remove a zero and a pole from a transfer function [implicit page 4 ¶2-¶5 using Shi, paragraph 151].   

Regarding claim 20. Gopa as modified teaches the system of claim 19, wherein the input signal path receives an input which is a voltage sensed [Ss of Shi] at a load [i.e. LED Shi] or an output of a voltage regulator.

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome.  


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839